Citation Nr: 1309772	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-30 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral knees.

2.  Entitlement to service connection for arthritis of the bilateral shoulders.

3.  Entitlement to service connection for arthritis of the bilateral elbows.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to September 1945.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Waco, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for arthritis of the bilateral knees, shoulders, and elbows.

The record reflects that there are outstanding VA medical records which may be pertinent to the issues on appeal.  Specifically, in the Veteran's February 2011 claim, he states that he began receiving ongoing treatment from Dr. D.Z. (initials used to protect privacy) at the Amarillo VA for his arthritis in 1994.  A review of the claims file shows that VA treatment records from the VA Medical Center (VAMC) Amarillo Health Care System (HCS) dated January 2008 through August 2011 are of record, but there is no indication that efforts were made to obtain VA treatment records prior to this time.  In addition, there are no VA treatment records that are a part of the Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  Any relevant written opinion or other notations provided in these treatment records, if available, could be supportive of the Veteran's claims.
As such, any outstanding VA treatment records pertinent to the Veteran's claims should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should undertake appropriate development to obtain copies of any outstanding treatment records (either electronically in Virtual VA or in paper format) pertinent to the Veteran's claims, to include VAMC Amarillo HCS treatment records from 1994 to present.

2.  Then, the RO/AMC should undertake any other indicated development, to include obtaining a VA medical opinion if warranted as a result of any additional evidence received.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

